Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 4-7, 10, 21-22, 24, 26-28 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a tire comprising a tread portion comprising at least one main groove recessed from a tread contacting surface, wherein the main groove has a first groove wall, which is provided with recessed portions arranged continuously and recessed outwardly in a groove width direction so that the entire wall is recessed from the groove edge at any depth level of the main groove, wherein the recessed portions include first and second recessed portions arranged alternately one by one and continuously to each other at any depth level of the main groove. Each of the first recessed portions has the recess amount gradually and continuously decreasing toward both sides in the tire radial direction from the most recessed portion to the groove edge and to a groove bottom of the main groove, and each of the second recessed portions has a recess amount constant over an entire circumferential length of each of the second recessed portions at any depth level of the main groove.

The closest prior art is Boiocchi (US-20070221304), which teaches a tire comprising a tread portion comprising at least one main groove recessed from a tread contacting surface, wherein the main groove has a first groove wall. However, Boiocchi does not teach wherein the first groove wall is provided with recessed portions arranged continuously and recessed outwardly in a groove width direction so that the entire wall is recessed from the groove edge at any depth level of the main groove, wherein the recessed portions include first and second recessed portions arranged alternately one by one and continuously to each other at any depth level of the main groove. Each of the first recessed portions has the recess amount gradually and continuously decreasing toward both sides in the tire radial direction from the most recessed portion to the groove edge and to a groove bottom of the main groove, and each of the second recessed portions has a recess amount constant over an entire circumferential length of each of the second recessed portions at any depth level of the main groove.

One or ordinary skill in the art could attempt to use Buckland (U.S. Patent No. 3462328) and Berry (U.S. Patent No. 2843172) to modify Boiocchi and teach the missing limitations of the first groove wall being provided with recessed portions arranged continuously and recessed outwardly in a groove width direction so that the entire wall is recessed from the groove edge at any depth level of the main groove, wherein the recessed portions include first and second recessed portions arranged alternately one by one to each other. This combination still fails to teach the first and second recessed portions arranged alternately and continuously one by one to each other at any depth level of the main groove, and each of the first recessed portions having the recess amount gradually and continuously decreasing toward both sides in the tire radial direction from the most recessed portion to the groove edge and to a groove bottom of the main groove, and each of the second recessed portions has a recess amount constant over an entire circumferential length of each of the second recessed portions at any depth level of the main groove. Because there is no better combination or teaching in the art that can be applied to this invention and still be considered obvious to one of ordinary skill in the art to combine with proper motivation, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748